FILE COPY




                                  No. 07-20-00264-CV

In re Timothy Castleman and                 §       Original Proceeding
Castleman Consulting, LLC,
Relators                                    §       November 23, 2020

                                            §       Opinion Per Curiam



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated November 23, 2020, it is ordered,

adjudged, and decreed that this Petition for Writ of Injunction and Prohibition be

dismissed.


      It is further ordered that this decision be certified below for observance.


                                          oOo